Chapman, C. J.
The body of each note contains words like these: “ On policy No. 33,386. Bg. Stromness.” Except for these words the notes would clearly be negotiable. The true test of the negotiability of a note is stated by Chief Justice Shaw in Cota v. Buck, 7 Met. 588. To make it negotiable it. must be an undertaking “ to pay the amount at all events at some time which must certainly come, and not out of a par ticular fund or upon a contingent event.” The words quoted in these notes do not express, any contingency as to the payment of the notes, or refer to any fund out of which they are to be paid, but appear to refer to the consideration for which they were given. Such a reference may be for mere convenience, or for any other reason, but it cannot be interpreted as a modification of the promise. Even if the policy contains a provision for a set-off in case of loss, this does not make the payment of the note contingent upon the happening of no loss ; for the language referred to does not express any such contingency. In American Exchange Bank v. Blanchard, 7 Allen, 333, the words were “subject to the policy.” In Osgood v. Pearsons, 4 Gray, 455, they expressed a condition that the note was to be given up to the maker on payment; and were held to take effect according to their reasonable interpretation. Here the parties omitted to use such words as would prevent the notes from being negotiable. A mere reference to the policy, without more, does not affect the negotiability of the note. Barker v. Valentine, 10 Gray, 341. Barker v. Parker, Ib. 339.
It is contended that the indorsement of the receivers did not confer on the plaintiff a title to maintain this action; but the case *38was disposed of before that point was reached and it is not before as. When it shall be reached in the course of a new trial, one of the parties, and perhaps both, may need to introduce further evidence.

Exceptions sustained.